Citation Nr: 1104075	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956 
and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims of entitlement to 
service connection for tinnitus and bilateral hearing loss.  The 
Veteran submitted a Notice of Disagreement in January 2009 and 
timely perfected his appeal in July 2009.

In November 2010, the Veteran presented sworn testimony during a 
personal hearing in Montgomery, Alabama, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

In November 2010, the Veteran submitted additional private 
medical evidence in support of his claim.  Agency of original 
jurisdiction consideration was specifically waived.  38 C.F.R. 
§ 20.1304 (2010).

Additionally, please note this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the 
Veteran currently suffers from bilateral hearing loss as a result 
of noise exposure during active duty service.

2.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from tinnitus as a result of noise 
exposure during active duty service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2010).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
bilateral hearing loss, that claim has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on that claim is moot.  38 U.S.C. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus decided herein, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in October 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio, at 187.  This notice letter also 
informed the Veteran of how VA determines the appropriate 
disability rating or effective date to be assigned when a claim 
is granted, consistent with the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the Veteran participated in a VA examination in December 
2008 and the results from that examination have been included in 
the claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the Veteran, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of hazardous noise exposure 
during active duty service.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Furthermore, sensor neural hearing loss, 
if manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.
With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A.  Bilateral Hearing Loss

Initially, the Board notes that the Veteran has satisfied the 
threshold preliminary evidentiary burden of establishing that he 
currently suffers from bilateral hearing loss.  A VA compensation 
examination conducted in October 2008, revealed the following 
audiometric results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
60
75
75
LEFT
45
55
65
60
70

Speech recognition scores, based on the Maryland CNC word list 
were 72 percent bilaterally.  See VA Audiological Examination 
Report, December 10, 2008.  Accordingly, the Board finds that the 
Veteran has established Hickson element (1), current diagnosis.  
See Hickson, supra.

Review of the Veteran's service records reveals that his Military 
Occupational Specialty (MOS) was listed as a vehicle mechanic.  
See DD Form 214.  Though there are no documented complaints of 
bilateral hearing loss during the Veteran's time in service, his 
MOS is consistent with his complaints of noise exposure.  
Furthermore, the Board finds that the Veteran is both competent 
and credible to report on the fact that he was exposed to loud 
noises during service and that he suffered from decreased hearing 
acuity since that time.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra.  Therefore, the Board concedes that the Veteran 
was exposed to loud noise during service.  Thus, Hickson element 
(2), in-service disease or injury, has been satisfied.  See 
Hickson, supra.


With respect to crucial Hickson element (3), nexus, the medical 
evidence of record consists of medical opinions both for and 
against the Veteran's claim.  The Veteran participated in a VA 
audiological examination in December 2008.  While the audiogram, 
as indicated above, revealed that the Veteran currently suffers 
from bilateral hearing loss, the VA examiner stated that there 
were no audiometric test results in the Veteran's claims file, 
therefore, it was unknown if he had hearing loss when he was 
called to active duty, or if he had hearing loss when he was 
discharged.  Consequently, the VA examiner concluded that no 
opinion could be made without resorting to mere speculation.  See 
VA Audiological Examination Report, December 10, 2008.

It should be noted that both the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), and the applicable statutes 
require some assessment of probability, as opposed to a 
definitive statement of the cause of the disabilities.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert, supra (veteran prevails 
when evidence supports claim or is in relative equipoise).  The 
Court's precedent establishes that the duty to assist requires VA 
to obtain all relevant information that may reasonably be 
obtained before the Board may rely on a VA medical examiner's 
opinion to deny a claim.  In Jones v. Shinseki, 23 Vet. App. 382 
(2010), the Court held that:

"[I]n general, it must be clear on the 
record that the inability to opine on 
questions of diagnosis and etiology is not 
the first impression of an uninformed 
examiner, but rather an assessment arrived 
at after all due diligence in seeking 
relevant medical information that may have 
bearing on the requested opinion.  As the 
Secretary has acknowledged, this 
requirement inheres in the statutory 
equipoise rule as interpreted by the 
implementing regulation."

38 U.S.C. § 5107(b) (West 2002); 38 C.F.R § 3.102 (2010) ("When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises . . . such doubt will be resolved in 
favor of the claimant."  (emphasis added)).  An examiner's 
conclusion that a diagnosis or etiology opinion is not possible 
without resort to speculation is a medical conclusion just as 
much as a firm diagnosis or a conclusive opinion.  However, a 
bald statement that it would be speculative for the examiner to 
render an opinion as to etiology or diagnosis is fraught with 
ambiguity.

Thus, before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  Furthermore, VA 
must ensure that any medical opinion, including one that states 
no conclusion can be reached without resorting to speculation, is 
"based on sufficient facts or data."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be 
clear, from either the examiner's statements or the Board's 
decision, that the examiner has indeed considered "all procurable 
and assembled data," by obtaining all tests and records that 
might reasonably illuminate the medical analysis.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007).

Here, the December 2008 VA examiner stated that she was unable to 
provide an opinion without resorting to speculation because there 
were no audiometric test results in the Veteran's claims file, 
and therefore it was unknown if he had hearing loss when he was 
called to active duty, or if he had hearing loss when he was 
discharged.  Though the VA examiner has provided a basis for her 
opinion, this statement in and of itself is flawed.  The Board 
notes the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), 
which found that the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by 
the results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record, including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Thus, the Board finds the December 2008 VA audiological 
examination report to be of limited probative value.  Though the 
appellant has been diagnosed with bilateral hearing loss for VA 
purposes, the VA examiner has not provided a sufficient basis for 
her opinion that his hearing loss is not related to noise 
exposure during his time in active duty service.

In support of his claim, the Veteran submitted a private medical 
nexus opinion from Dr. M.W., dated November 2010, which also 
diagnosed the Veteran with bilateral hearing loss, but attributed 
this condition to the Veteran's noise exposure during active duty 
service.  Dr. M.W. opined that the Veteran's hearing loss was 
more likely than not caused by or a result of the service-based 
noise exposure.  In support of this assertion, Dr. M.W. explained 
that "secondary noise effects can develop after termination of 
noise exposure."  Additionally, the Veteran reported that he did 
not wear hearing protection during his time in the military.  See 
Private Medical Record, M.W., Au.D., November 15, 2010.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated VA may not disregard a favorable medical opinion solely 
on the rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. Nicholson, 19 
Vet. App. 427 (2006), reliance on a Veteran's statements renders 
a medical report not credible only if VA rejects the statements 
of the Veteran as lacking credibility.  The Court also more 
recently indicated in 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review of 
the claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In the present case, the Board concludes that 
the evidence is at least in equipoise and entitlement to service 
connection for bilateral hearing loss and must be granted.  See 
Gilbert, supra; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board notes that, similar to the holding in Charles v. 
Principi, 16 Vet. App. 370, 374-375 (2002), hearing loss is a 
condition, which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the Veteran's claim regarding his 
bilateral hearing loss since shortly before his separation from 
active duty competent and credible evidence of continuity of 
symptomatology because the presence of this disorder is not a 
determination "medical in nature" and it is therefore capable of 
lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.

Therefore, with granting the Veteran the benefit of any 
reasonable doubt in this matter, the Board concludes that service 
connection for bilateral hearing loss is warranted because the 
record contains medical evidence of a current disability, 
evidence of the in-service incurrence of an injury, and medical 
evidence of a nexus between the in-service injury and the current 
disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303; Hickson, supra.

B.  Tinnitus

It is undisputed that the Veteran currently suffers from 
tinnitus, as is evidenced by the December 2008 VA audiological 
examination report.  See VA Audiological Examination Report, 
December 10, 2008.  Hickson element (1) is therefore satisfied.  
See Hickson, supra.

With respect to Hickson element (2), evidence of in-service 
disease or injury, as noted above, though there are no documented 
complaints of tinnitus during the Veteran's time in service, his 
MOS is consistent with his complaints of noise exposure.  As 
such, the Board concedes that the Veteran was exposed to loud 
noise during his time in active duty service.  Hickson element 
(2) has therefore been satisfied.  Id.

Following the Veteran's discharge from service, the first 
indication of tinnitus complaints was noted during the December 
2008 VA audiological examination.  The Veteran stated that he 
suffered from this condition on a periodic basis, mostly late in 
the evening and early in the morning.  The VA examiner opined 
that due to the Veteran's report that his tinnitus began within 
the past year, and the fact that his discharge from the military 
was over 40 years ago, it was not likely that the Veteran's 
tinnitus was the result of his active duty service.  See VA 
Audiological Examination Report, December 10, 2008.  Further, the 
Board notes that in November 2010, the Veteran reported to his 
private audiologist that he first began experiencing tinnitus 
approximately four to five years ago (consistent with the report 
provided to the VA audiologist in December 2008), although Dr. 
M.W. attributed this condition to service.  See Private Medical 
Record, M.W., Au.D., November 15, 2010.

The Board has no doubt that the Veteran was exposed to loud noise 
in service, as indicated above.  Nevertheless, the preponderance 
of the evidence is against the claim of entitlement to service 
connection for tinnitus on a direct basis.  Exposure to noise, in 
and of itself, is not a disability.  The earliest credible 
evidence of tinnitus is dated approximately 40 years after 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  Furthermore, the December 2008 VA 
examiner commented on this lengthy period of time without 
complaints of tinnitus, where the private examiner did not.  The 
Board finds VA medical opinion to be the most persuasive evidence 
of record.

As to the Veteran's testimony, the Board recognizes that a 
layperson is competent to describe symptoms of which he has 
first-hand knowledge.  See Charles, supra.  The Board also notes 
that tinnitus is a type of condition that the Veteran is 
competent to describe.  See Barr, supra; see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, for 
the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In this case, the Veteran's service treatment records and the 
Veteran's claims file are negative for complaints of tinnitus 
until 2008.  The Veteran himself clearly indicated that he had 
not suffered from tinnitus until several years prior to his VA 
examination.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  [VA cannot ignore veteran's testimony simply because 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence].  Therefore, the Board 
finds the Veteran's assertions that his current tinnitus is 
related to his time in service not credible.

Having found that there is no credible evidence of a continuity 
of symptomatology, the Board further notes that the Veteran is 
not otherwise competent to relate tinnitus, first manifested many 
years after service, to in-service noise exposure.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau, 
supra.  The Veteran's claim fails on the basis of Hickson element 
(3), nexus.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
Veteran's claim that his current tinnitus is related to service.  
There is not an approximate balance of evidence.  








	(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


